CLARK, Circuit Judge
(concurring).
I agree that there were matters in issue in these proceedings for contempt which were too important to be disposed of as summarily as was done below. There were issues of fact as to the attempted making of service not settled by the affidavits before the court and probably not to be settled without a hearing of witnesses. Furthermore, although it was not discussed below, there may be a question of law as to whether attendance before a master in New York City can be compelled of a witness resident'in Washington, D. C., and served while only temporarily in New York at a public meeting some days prior to the day his attendance is demanded. This would concern the meaning of the word “live” in 28 U.S.C.A. § 654, limiting the testimony of nonresidents of the district to those who do not live at a greater, distance than one hundred miles from the place where court is held, as well as the question whether Rule 45(e) of the new Federal Rules of Civil Procedure, 28 U.S.C.A. following section 723c, “Subpoena for a Hearing or Trial,” changed this statute. Consequently I concur in the judgment of reversal.
I also agree that one judge should have proper respect for the decisions and orders of another judge of concurrent jurisdiction, and that procedure should not be complicated by piling up unnecessary orders to quash upon other orders effective for the disposal of all issues in dispute. I am concerned, however, lest the opinion may perhaps press the point of dignity between judges to the extent where it may be construed hereafter in such a way as to interfere with the effective dispatch of business in a district as busy as that of the Southern District of New York, and lest further it may suggest limitations on the usefulness of the modern summary judgment procedure so effective for the speedy disposal of cases not requiring a formal trial.
The crowded docket in this district and the number of judges available have led to the desirable practice of the assignment of one judge for the regular hearing of motions, with frequent change in personnel for proper distribution of labor among the judges. Hence each of the proceedings below was ordered brought upon a day stated before the court at the ordinary motion calendar in a designated court room of the United States Court House, and not before a designated judge. Indeed, it so happened that the contempt proceedings proper, returnable April 11, 1939, would in natural course have come before a judge other than the one who signed the original order. If the steps taken below were not otherwise objectionable, they were not made so by the participation in them of different judges, in view of the settled customs of this district.
An unnecessary appearance of irregularity was given the proceedings below by the fact that formal orders to show cause, signed by a judge, were procured, whereas simple notices of motions would have been preferable. The new Federal Rules of Civil Procedure attempt to limit to a minimum these unnecessary formalities which take up the time of judges and add nothing of value to the proceedings. Here the order to show cause on the motion to quash was simply a somewhat peremptory, notice of motion, as the judge below pointed out. Since such orders to show cause serve only to confuse, judges might well decline to sign them except when really required by or justified under binding rules of procedure. Looking behind this formal order, I can see nothing more here in reality than a motion for summary dismissal of contempt proceedings well within the new summary judgment rule (Rule 56(b), Federal Rules of Civil Procedure). If I am correct, none of the cited cases apply. Although I do not regard this as a proper case for granting the summary motion, it would be quite unfortunate if it could not be used at all in a proceeding of this kind in cases where it may be most useful in avoiding an unnecessary trial.